 Case 1:20-cv-05268-NLH Document 15 Filed 06/11/20 Page 1 of 2 PageID: 242



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JARED HAYES,                          Civ. No. 20-5268 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   DAVID ORTIZ,

                  Respondent.


APPEARANCES:

Jared Hayes
12889-050
Inmate Mail/Parcels
Fort Dix FCI
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro Se

Craig Carpenito, United States Attorney
Elizabeth Ann Pascal, Assistant United States Attorney
Office of the US Attorney
US Post Office Building
401 Market Street
4th Floor
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Jared Hayes filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241 asking for release due

to the COVID-19 pandemic, see ECF No. 1; and

     WHEREAS, the Court ordered the United States to answer the
 Case 1:20-cv-05268-NLH Document 15 Filed 06/11/20 Page 2 of 2 PageID: 243



petition within 14 days on May 19, 2020, see ECF No. 8; and

     WHEREAS, Petitioner wrote to the Court on June 1, 2020

requesting additional time to amend his motion for bail in light

of the United States’ failure to answer, see ECF No. 13; and

     WHEREAS, the United States timely filed its answer on June

2, 2020, see ECF No. 12; and

     WHEREAS, Petitioner’s request for additional time was

submitted before the answer was due,

     IT IS on this    11th       day of June, 2020

     ORDERED that Petitioner may have until June 26, 2020 to

file any response to the answer; and it is finally

     ORDERED that the Clerk of the Court shall send a copy of

this Order to Petitioner by regular mail.



                                     s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




                                    2
